UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM SB-2 AMENDMENT NO. 1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 STERLING OIL & GAS COMPANY (Name of small business issuer in its charter) Nevada 3533 20-8999059 State or jurisdiction of incorporation or organization (Primary Standard Industrial Classification Code Number) (IRS Employer Identification No.) 201 W. Lakeway The Corporation Trust Company of Nevada Suite 1000 6100 NEIL ROAD Gillette, Wyoming 82718 Suite 500 (307) 682-3155 Reno, Nevada 89511 (Address and telephone of registrant's executive office and address of principal place of businessor intended principal place of business) (Name, address and telephone number of agent for service) Copies to: Scott R. Jenkins, Esq. STRONG AND HANNI LAW OFFICES #3 TRIAD Center,Suite 500 Salt Lake City, Utah 84180 APPROXIMATE DATE OF COMMENCEMENT OF PROPOSED SALE TO THE PUBLIC: As soon as practicable after the effective date of this Registration Statement. If any of the securities being registered on this form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, as amended (the "Securities Act") check the following box. []If this Form is filed to register additional common stock for an offering under Rule 462(b) of the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. [] If this Form is a post-effective amendment filed under Rule 462(c) of the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. [] If this Form is a post-effective amendment filed under Rule 462(d) of the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. [ ]If delivery of the prospectus is expected to be made under Rule 434, please check the following box. [ ] 1 CALCULATION OF REGISTRATION FEE Securities to be Registered Amount To Be Registered Offering Price Per Share Aggregate Offering Price Registration Fee Common Stock by the Company 10,000,000 $ .50 $ 5,000,000 $ 153.50 Common Stock by Selling Shareholders 5,000,000 .50 2,500,000 $ 76.76 Shares underlying warrants 2,500,000 $ .50 $ 1,250,000 $ 38.38 Total Securities 17,500,000 $ .50 $ 8,750,000 $ 268.64 REGISTRANT HEREBY AMENDS THIS REGISTRATION STATEMENT ON DATES AS MAY BE NECESSARY TO DELAY ITS EFFECTIVE DATE UNTIL THE REGISTRANT SHALL FILE A FURTHER AMENDMENT WHICH SPECIFICALLY STATES THAT THIS REGISTRATION STATEMENT SHALL THEREAFTER BECOME EFFECTIVE IN ACCORDANCE WITH SECTION 8(a) OF THE SECURITIES ACT OF 1933, OR UNTIL THE REGISTRATION STATEMENT SHALL BECOME EFFECTIVE ON DATES AS THE COMMISSION, ACTING UNDER SAID SECTION 8(a), MAY DETERMINE. 2 PROSPECTUS STERLING OIL & GAS COMPANY 10,000,000 Shares of Common Stock by the Company (par value $.00001) 5,000,000 Shares of Common Stock by Selling Shareholders (par value $.00001) 2,500,000 Shares of Commons Stock underlying Warrants held by Selling Shareholders This prospectus relates to the sale of up to 10,000,000 shares of common stock by Sterling Oil & Gas Company (the “Company”), 5,000,000 shares of common stock by the Selling Shareholders and 2,500,000 shares of our common stock underlying 5,000,000 outstanding warrants held by Selling Shareholders.Shares of common stock are being offered for sale by the Company and the Selling Shareholders at $.50 per share.No market for the Common Stock presently exists.However the Company expects its Common Stock to be listed and traded on FINRA’s OTC Bulletin Board. Investing in our common stock involves risks. See "Risk Factors" starting at page 7. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined if this prospectus is truthful or complete. Any representation to the contrary is a criminal offense. The date of this prospectus is . 3 TABLE OF CONTENTS Summary of Our Offering 5 Risk Factors 7 Forward Looking Statement 8 Use of Proceeds 10 Determination of Offering Price 10 Plan of Distribution 10 Business 11 Properties 16 Plan of Operations 17 Management 20 Board of Directors Meeting and Attendance at Shareholder Meeting 21 Executive Compensation 22 Market for Our Common Equity and Related Matters 23 Principal and Selling Shareholders 24 Description of Securities 26 Certain Transactions and Director Independence 28 Litigation 28 Experts 29 Legal Matters 29 Financial Statements/Index to Financial Statements 30 Until , all dealers that effect transactions in these securities, whether or not participating in this offering, may be required to deliver a prospectus. This is in addition to the dealers' obligation to deliver a prospectus when acting as underwriters and with respect to their unsold allotments or subscriptions. 4 SUMMARY OF OUR OFFERING Our business We were incorporated on May 1, 2007 as a Nevada corporation.In connection with our incorporation our parent company, Big Cat Oil & Gas, transferred to us oil and gas prospects located in the states of Montana and Wyoming.Thereafter, on June 8, 2007, we completed a private offering of 5,000,000 units for a total consideration of $250,000, with each unit consisting of one share of common stock and one warrant to purchase a half share of our common stock.The focus of our business is oil and gas exploration.Our principal executive office is located at 201 W. Lakeway, Suite 1000, Gillette, Wyoming 82718. Our telephone number is (307) 682-3155. Our fiscal year end is February 28.See “Certain Relationships and Related Transactions” for a description of certain transactions with the officers and directors of the Company and with its parent company, Big Cat Energy Corporation at the time of formation of the Company. The offering Following is a brief summary of this offering: Securities being offered by the Company 10,000,000 common Securities being offered by selling shareholders1 7,500,000 common Offering price per share $.50 Number of shares outstanding before the offering 15,000,000 Number of shares outstanding after the offering if all of the shares are sold2 27,500,000 1 Includes 2,500,000 unissued common shares underlying warrants and 5,000,000 shares presently outstanding held by Selling Shareholders. 2 Includes 2,500,000 common shares underlying warrants. 5 Selected financial data The following chart shows selected financial data for the Company as of November 30, 2007: As of November 30, 2007 Balance Sheet Total Assets $ 2,037,964 Total Liabilities $ 24,301 Stockholders Equity $ 2,013,663 Three Months Ended November 30, 2007 Income Statement Revenue $ 0 Total Expenses $ 57,624 Net Loss $ (55,078 ) 6 RISK FACTORS You should carefully consider the following risk factors, in addition to the other information set forth in this prospectus, in connection with an investment in shares of our common stock.Each of these risk factors could adversely affect our business, operating results and financial condition, as well as adversely affect the value of an investment in our common stock.Some information in this prospectus may contain "forward-looking" statementsthat discuss future expectations of our financialcondition and results of operation.The risk factors noted in this section and other factors could cause our actual results to differ materially from those contained in any forward-looking statements. · We are a newly formed company and have never made a profit and may not be profitable in the future.Our auditors have included an additional explanatory paragraph in their report which indicates substantial doubt on our ability to continue as a going concern.The Company was formed in May, 2007, has never been profitable and may never be profitable. · Wehave substantial capital requirements necessary for undeveloped properties for which we may not be able to obtain adequate financing.All of our oil and gas prospects are undeveloped.Recovery of any revenues from our prospects will require significant capital expenditures.Further, any future issuances of equity securities to raise capital would likely result in dilution to our then existing shareholders and incurring additional indebtedness would result in increased interest expense and debt service charges. · We face significant competition, and many of our competitors have resources in excess of our available resources.The oil and gas industry is highly competitive.We encounter competition from other oil and gas companies in all areas of our operations, including the acquisition of properties. • Exploratory drilling is a speculative activity that may not result in commercially productive reserves and may require expenditures in excess of available cash.Drilling activities are subject to many risks, including the risk that no commercially productive oil or gas reservoirs will be encountered.Our operations are also subject to all the hazards and risks normally incident to the development, exploitation, production and transportation of, and the exploration for, oil and gas, including unusual or unexpected geologic formations, pressures, bore hole fires, mechanical failures, blowouts, explosions, uncontrollable flows of oil, gas or well fluids and pollution and other environmental risks.We intend to participate in any insurance coverage maintained by operators, although there can be no assurances that such coverage will be sufficient to cover any such losses. • Oil and naturalgas pricesfluctuatewidely and low pricescould have a material adverse impact on our business and financial results.In the event we produce oil and gas, our operations will likely be subject to volatility in prices.Historically, the markets for oil and gas have been volatile and are likely to continue to be volatile in the future.Prices for oil and gas are subject to wide fluctuations in response to: (i) relatively minor changes in the supply of, and demand for, oil and gas; (ii) market uncertainty; and (iii) a variety of additional factors, all of which are beyond our control. 7 · Our business may suffer if we lose key personnel.We depend to a large extent on the services of our existing officers and directors.The loss of the services of any of them may have a materialadverse effect on ouroperations. We have not entered into any employment contractswith our executive officers and have not obtained key person life insurance on them. · The liquidity,market price and volume of our stock are volatile.Our common stock is expected to be tradedon the FINRA OTC Bulletin Board.The liquidity of our common stock may be adversely affected, and purchasers of our common stock may have difficulty selling our common stock, if our common stock is nottraded on a suitable trading market.There is presently no public market for our common stock and it is likely that any market that develops for our common stock will be highly volatile and that the trading volume in such market will be limited. · Our stock is subject to certain penny stock rules. The trading price of our common stock is expected to be below $5.00 per share, and as such will be subject to the requirements of certain rules under the Exchange Act which require additional disclosure by broker-dealers in connection with any trades.The additionalburdens imposed upon broker-dealers by such requirements may discourage broker-dealers from effecting transactionsin ourcommonstock, which could severely limit the market liquidity of our common stock. · We do not intend to declare dividends in the foreseeable future. Our Board of Directorspresently intends to retain any earnings for the development of our business.We therefore do not anticipate the distribution of cash dividends in the foreseeable future. Any future decision of our Board of Directors to pay cash dividends will depend,among otherfactors,upon our earnings, financial position and cash requirements. • We are subject to various governmental regulations which may cause us to incur substantial costs. Ouroperations are or could be affectedfrom time to time invarying degrees by political developments and federal, state and local laws andregulations.These include permitting requirements, environmental clean up and compliance, taxes and other laws that may adversely affect any revenues or profits of the Company. FORWARD-LOOKING STATEMENTS Some of the information in this registration statement contains forward-looking statements. These statements express, or are based on, our expectations about future events. Forward-looking statements give our current expectations or forecasts of future events. Forward-looking statements generally can be identified by the use of forward looking terminology such as “may”, “will”, “expect”, “intend”, “project”, “estimate”, anticipate”, “believe”, or “continue” or the negative thereof or similar terminology. They include statements regarding our: financial position; business strategy; budgets; amount, nature and timing of capital expenditures; operating costs and other expenses; cash flow and anticipated liquidity; future operating results; 8 drilling of wells; acquisition and development of oil and gas properties; timing and amount of future production of natural gas and oil; competition and regulation; and plans, objectives and expectations. Although we believe the expectations and forecasts reflected in these and other forward-looking statements are reasonable, we can give no assurance they will prove to have been correct. They can be affected by inaccurate assumptions or by know or unknown risks and uncertainties. Factors that could cause actual results to differ materially from expected results are described under “Risk Factors” and include: delays in obtaining permits; uncertainties in the availability of distribution facilities for oil and gas; general economic conditions; oil and gas price volatility; the fluctuation in the demand for oil andgas; uncertainties in the projection of future rates of production and timing of development expenditures; operating hazards attendant to the oil and gas business; climatic conditions; the risks associated with exploration; our ability to generate sufficient cash flow to operate; availability of capital; the strength and financial resources of our competitors; down-hole drilling and completion risks that are generally not recoverable from third parties or insurance; environmental risks; regulatory developments; potential mechanical failure or under performance; availability and cost of services, material and equipment; our ability to find and retain skilled personnel; the lack of liquidity of our common stock; and our ability to eliminate any material weakness in our internal controls over financial reporting. Any of the factors listed above and other factors contained in this prospectus could cause our actual results to differ materially from the results implied by these or any other forward-looking statements made by us or on our behalf. We cannot assure you that our future results will meet our expectations. When you consider these forward-looking statements, you should keep in mind these risk factors and the other cautionary statements in this prospectus. Our forward-looking statements speak only as of the date made. 9 USE OF PROCEEDS We will not receive any proceeds from the sale of the shares of common stock in the offering by selling shareholders. All such proceeds from the sale of the shares of common stock will be received by the selling shareholders.As to the proceeds from the sale of the 10,000,000 shares by the Company and from any exercise of the warrants, the following table shows the expected use of net proceeds of the offering: Net Proceeds of the offering: $ 6,250,000 3 Working Capital $ 1,000,000 Salaries and Fees $ 400,000 Oil and Gas Exploration/Development $ 3,500,000 Oil and Gas Exploration/Development $ 1,250,000 4 DETERMINATION OF OFFERING PRICE The offering price for the shares has been determined arbitrarily by the Company based on the amount of proceeds desired to conduct Company operations and the amount of the Company the Board of Directors was willing to give up for the proceeds.Selling shareholders will sell their shares at the same price. PLAN OF DISTRIBUTION Neither the Company nor the Selling Shareholders have any agreement with underwriters for the sale of the common stock.There are twenty five (25) selling shareholders. They may be deemed underwriters. They and the Company may sell some or all of the common stock in one or more transactions, including block transactions: 1. On such public markets or exchanges as the common stock may from time to time be trading; 2. In privately negotiated transactions; 3. Through the writing of options on the common stock; 4. In short sales; or 5. In any combination of these methods of distribution. The sales price to the public is $.50 per share. The shares may also be sold in compliance with the Securities and Exchange Commission's Rule 144. The selling shareholders may also sell their shares directly to market makers acting as principals or brokers or dealers, who may act as agent or acquire the common stock as a principal. Any broker or dealer participating in such transactions as agent may receive a commission from the selling shareholders, or, if they act as agent for the purchaser of such common stock, from such purchaser. The selling shareholders will likely pay the usual and customary brokerage fees for such services. Brokers or dealers may agree with the selling shareholders to sell a specified number of shares at a stipulated price per share and, to the extent such broker or dealer is unable to do so acting as agent for the selling shareholders, to purchase, as principal, any unsold shares at the price required to fulfill the respective broker's or dealer's commitment to the selling shareholders. Brokers or dealers who acquire shares as principals may thereafter resell such shares from time to time in transactions in a market or on an exchange, in negotiated transactions or otherwise, at market prices prevailing at the time of sale or at negotiated prices, and in connection with such re-sales may pay or receive commissions to or from the purchasers of such shares. 3 - Based on an offering price of $.50 per share and that all warrants are exercised. 4 - Contingent on warrant exercise. 10 These transactionsmay involve cross and block transactions that may involve sales to and through other brokers or dealers. We are bearing all costs relating to the registration of the common stock, estimated to be $50,000. The Company and the selling shareholders, however, will pay commissions or other fees payable to brokers or dealers in connection with any sale of the common stock. The Company and the Selling Shareholders must comply with the requirements of the Securities Act of 1933 and the Securities Exchange Act of 1934 in the offer and sale of the common stock. In particular, during such times as the Company and the Selling Shareholders may be deemed to be engaged in a distribution of the common stock, and therefore be considered to be an underwriter, they must comply with applicable law and may, among other things: 1. Not engage in any stabilization activities in connection with our common stock; 2. Furnish each broker or dealer through which common stock may be offered, such copies of this prospectus, as amended from time to time, as may be required by such broker or dealer; and 3. Not bid for or purchase any of our securities or attempt to induce any person to purchase any of our securities other than as permitted under the Securities Exchange Act of 1934. There is no assurance that the Company will sell any or all of the shares offered by it. Under the securities laws of certain states, the shares may be sold in such states only through registered or licensed brokers or dealers. In addition, in certain states the shares may not be sold unless they have been registered or qualified for sale in that state or an exemption from registration or qualification is available and is met. There are no pre-existing contractual agreements for any person to purchase the shares. Of the 15,000,000 shares of common stock outstanding as of January 15, 2008, 750,000 shares are owned by our officers and directors and may only be resold pursuant to this registration statement or in compliance with Rule 144 of the Securities Act of 1933. We have not declared any cash dividends, nor do we intend to do so. We are not subject to any legal restrictions respecting the payment of dividends, except that they may not be paid to render us insolvent. Dividend policy will be based on our cash resources and needs and it is anticipated that all available cash will be needed for our operations in the foreseeable future. BUSINESS Background We were incorporated on May 1, 2007 as a Nevada corporation.In connection with our incorporation our parent company, Big Cat Oil & Gas, transferred to us oil and gas prospects located in the states of Montana and Wyoming (See “Properties”).Thereafter, on June 8, 2007, we completed a private offering of 5,000,000 units, with each unit consisting of one share of common stock and one warrant to purchase a half share ofour common stock for a total consideration of $250,000.The focus of our business is oil and gas.Our principal executive office is located at 201 W. Lakeway, Suite 1000, Gillette, Wyoming 82718. Our telephone number is (307) 682-3155. Our fiscal year end is February 28. 11 The Company and its then parent Big Cat Energy Corporation entered into a Consultation Services Agreement effective November 2, 2007 with American Oil & Gas Corporation (“Consultant”) with respect to the Company’s oil and gas exploration and development business.The agreement provides that Consultant will assess potential oil and gas projects for the Company and that the consultant may purchase up to a 10% working interest in the projects evaluated.Evaluation will include such issues as project potential, production enhancement, development drilling, oil and gas contracts, additional acreage purchases, and related matters. Consultant may also consult regarding management of the properties and hiring of personnel to manage properties.Consultant will be compensated at $450 per day per person plus reimbursement of expenses.If the Consultant becomes an active participant in a project identified by the Company, it will also be entitled to a 2.5% overriding royalty interest in the project, taken from the Company’s interest in the project.If the Consultant becomes an active participant in a project that it identifies, it will be entitled to up to a 5% overriding royalty interest.The same participation rights will also attach to any development wells and additional acreage of a given project.Each party agrees to use its best efforts to discover and assess viable oil and gas opportuntites and hold each other harmless for any omission or oversight in determination of the value of projects.The agreement automatically renews annually for additional one year terms unless terminated upon 90 days advance notice by either party. Effective December 31, 2007, the Company entered into a Purchase and Sale Agreement with Cedar Resources Corporation of Gillette, Wyoming. Pursuant to the agreement, the Company sold and Cedar Resources purchased 50% of the company’s right title and interest in certain oil and gas leases and appurtenant rights and records for $185,264.Pursuant to the agreement, the parties entered into a Joint Operating Agreement for the properties. We have not conducted any market research into the likelihood of success of our operations in the oil and gas industry.We have no revenues and have incurred losses since inception.All of the information contained herein is forward looking. We do not consider our self to be a blank check company as that term is defined in Rule 419 of Regulation C of the Securities Act of 1933 and we do not intend to merge with or be acquired by another company in the foreseeable future. Regulation of Oil and Gas Activities The Company has not yet begun to produce oil and gas.However the informationbelow regarding existing and potential regulation of oil and gas exploration, development and production summarizes various laws and regulations that do or may in the future affect the activities of the Company if it is successful in developing and producing oil and gas.The exploration, production and transportation of all types of hydrocarbons is subject to significant governmental regulations.Our operations may in the future also be affected in varying degrees by political developments and federal, state and local laws and regulations. In particular, oil and gas production operations and economics are, or in the past have been, affected by industry specific price controls, taxes, conservation, safety, environmental and other laws relating to the petroleum industry, and by changes in such laws and by constantly changing administrative regulations. 12 Exploration, Development and Production. If the Company is successful in conducting exploration activities and is successful in producing oil and gas, its operations will or may be subject to various types of regulation at the federal, state and local levels. These types of regulation include requiring the operator of oil and gas properties to possess permits for the drilling and development of wells, to post bonds in connection with various types of activities, and to file reports concerning operations. Most states, including Montana and Wyoming, where the Company’s properties are located, and some counties and municipalities, regulate one or more of the following: the location of wells; the method of developing and casing wells; the surface use and restoration of properties upon which wells are drilled; the plugging and abandoning of wells; and notice to surface owners and other third parties. Some states, including Wyoming and Montana, regulate the size and shape of development and spacing units or pro-ration units for oil and gas properties. Some states allow forced pooling or unitization of tracts to facilitate exploitation while other states rely on voluntary pooling of lands and leases. In some instances, forced pooling or unitization may be implemented by third parties and may reduce our interest in the unitized properties. In addition, state conservation laws establish maximum allowable rates of production from gas and oil wells, generally prohibit the venting or flaring of gas and impose requirements regarding the ratability of production. These laws and regulations may limit the amount of gas and oil that can be produced from wells or limit the number of wells or the locations at which these wells can be drilled. Moreover, each state, including Montana and Wyoming, generally imposes a production or severance tax with respect to the production and sale of oil, natural gas and natuaral gas liquids ("NGLs") within its jurisdiction. The failure to comply with these rules and regulations can result in substantial penalties, including lease suspension. The regulatory burden on the oil and natural gas industry increases our cost of doing business and, consequently, affects our profitability. Our competitors in the oil and natural gas industry are subject to the same regulatory requirements and restrictions that affect us. Regulation of Transportation and Sale of Natural Gas. Historically, the transportation and sale for resale of natural gas in interstate commerce have been regulated pursuant to the Natural Gas Act of 1938, as amended, which we refer to as NGA, the Natural Gas Policy Act of 1978, as amended, which we refer to as NGPA, and regulations promulgated thereunder by the Federal Energy Regulatory Commission, which we refer to as FERC and its predecessors. In the past, the federal government has regulated the prices at which natural gas could be sold. Deregulation of wellhead natural gas sales began with the enactment of the NGPA. In 1989, Congress enacted the Natural Gas Wellhead Decontrol Act, as amended, which we refer to as the Decontrol Act. The Decontrol Act removed all NGA and NGPA price and non-price controls affecting wellhead sales of natural gas effective January 1, 1993. While sales by producers of natural gas can currently be made at unregulated market prices, Congress could reenact price controls in the future. 13 The Energy Policy Act of 2005, which we refer to as EP Act 2005, gave FERC increased oversight and penalty authority regarding market manipulation and enforcement. EP Act 2005 amended the NGA to prohibit market manipulation and also amended the NGA and the NGPA to increase civil and criminal penalties for any violations of the NGA, NGPA and any rules, regulations or orders of FERC to up to $1,000,000 per day, per violation. In addition, FERC issued a final rule effective January 26, 2006, regarding market manipulation, which makes it unlawful for any entity, in connection with the purchase or sale of natural gas or transportation service subject to FERC jurisdiction, to defraud, make an untrue statement, or omit a material fact or engage in any practice, act, or course of business that operates or would operate as a fraud. This final rule works together with FERC's enhanced penalty authority to provide increased oversight of the natural gas marketplace. The natural gas industry historically has been very heavily regulated; therefore, there is no assurance that the less stringent regulatory approach recently pursued by FERC will continue. However, we do not believe that any action taken will affect us in a way that materially differs from the way it affects other natural gas producers, gatherers and marketers, in the event we are able to produce and sell oil and gas. Generally, intrastate natural gas transportation is subject to regulation by state regulatory agencies, although FERC does regulate the rates, terms, and conditions of service provided by intrastate pipelines who transport gas subject to FERC's NGA jurisdiction pursuant to Section 311 of the NGPA. The basis for state regulation of intrastate natural gas transportation and the degree of regulatory oversight and scrutiny given to intrastate natural gas pipeline rates and services varies from state to state. Insofar as such regulation within a particular state will generally affect all intrastate natural gas shippers within the state on a comparable basis, we believe that the regulation of similarly situated intrastate natural gas transportation in Monatana, Wyoming and any other states in which we may operate and ship natural gas on an intrastate basis will not affect our operations in any way that is materially different from the effect of such from the effect thereof on our competitors. Regulation of Transportation of Oil. Sales of crude oil, condensate and natural gas liquids are not currently regulated and are made at negotiated prices. The transportation of oil in common carrier pipelines issubject to rate regulation. FERC regulates interstate oil pipeline transportation rates under the Interstate Commerce Act. In general, interstate oil pipeline rates must be cost-based, although settlement rates agreed to by all shippers are permitted and market-based rates may be permitted in certain circumstances. Effective January 1, 1995, FERC implemented regulations establishing an indexing system (based on inflation) for transportation rates for oil that allowed for an increase or decrease in the cost of transporting oil to the purchaser. A review of these regulations by FERC in 2000 was successfully challenged on appeal by an association of oil pipelines. On remand, FERC, in February 2003, increased the index slightly, effective July 2001. Intrastate oil pipeline transportation rates are subject to regulation by state regulatory commissions, including those in Wyoming and Montana. The basis for intrastate oil pipeline regulation, and the degree of regulatory oversight and scrutiny given to intrastate oil pipeline rates, varies from state to state. Insofar as effective interstate and intrastate rates are equally applicable to all comparable shippers, we believe that the regulation of oil transportation rates will not affect our operations in any way that is materially different from the effect of such regulation on our competitors. Further, interstate and intrastate common carrier oil pipelines must provide service on a non-discriminatory basis. Under this open access standard, common carriers must offer service to all shippers requesting service on the same terms and under the same rates. When oil pipelines operate at full capacity, access is governed by pro-rationing provisions set forth in the pipelines' published tariffs. Accordingly, if we are able to produce oil and gas for sale, we believe that access to oil pipeline transportation services generally will be available to us to the same extent as to our competitors. 14 Environmental Matters Oil and gas operations are subject to numerous federal, state and local laws and regulations controlling the generation, use, storage and discharge of materials into the environment or otherwise relating to the protection of the environment. These laws and regulations may, among other things: require the acquisition of a permit or other authorization before construction or drilling commences; restrict the types, quantities and concentrations of various substances that can be released into the environment in connection with drilling, production, and natural gas processing activities; suspend, limit or prohibit construction, drilling and other activities in certain lands lying within wilderness, wetlands, areas inhabited by endangered or threatened species, and other protected areas; require remedial measures to mitigate pollution from historical and on-going operations such as the use of pits and plugging of abandoned wells; restrict injection of liquids into subsurface strata that may contaminate groundwater; and impose substantial liabilities for pollution resulting from our operations. Our management believes that we are in substantial compliance with current environmental laws and regulations, and that we will not be required to make material capital expenditures to comply with existing laws. Nevertheless, changes in existing environmental laws and regulations or interpretations thereof could have a significant impact on our properties as well as the oil and gas industry in general, and thus we are unable to predict the ultimate cost and effects of future changes in environmental laws and regulations. We are not currently involved in any administrative, judicial or legal proceedings arising under federal, state, or local environmental protection laws and regulations, or under federal or state common law, which would have a material adverse effect on our financial position or results of operations. However, a serious incident of pollution may result in the suspension or cessation of operations in the affected area. Title to Properties As is customary in the oil and gas industry, we make only a cursory review of title to undeveloped oil and gas leases at the time we acquire them. However, before drilling commences, we require a thorough title search to be conducted, and any material defects in title are remedied prior to the time actual drilling of a well begins. To the extent title opinions or other investigations reflect title defects, we, rather than the seller/lessor of the undeveloped property, are typically obligated to cure any title defect at our expense. If we were unable to remedy or cure any title defect of a nature such that it would not be prudent to commence drilling operations on the property, we could suffer a loss of our entire investment in the property. We believe that we have good title to our properties, some of which are subject to immaterial encumbrances, easements and restrictions. The oil and gas properties we own are also typically subject to royalty and other similar non-cost bearing interests customary in the industry. We do not believe that any of these encumbrances or burdens will materially affect our ownership or use of our properties. 15 Competition We operate in a highly competitive environment. The principal resources necessary for the exploration and production of oil and gas are leasehold prospects under which oil and gas reserves may be discovered, drilling rigs and related equipment to explore for such reserves and knowledgeable personnel to conduct all phases of oil and gas operations. We must compete for such resources with both major oil and gas companies and independent operators. Many of these competitors have financial and other resources substantially greater than ours. Although we believe our current operating and financial resources are adequate to preclude any significant disruption of our operations in the immediate future, we cannot assure that such materials and resources will be available to us. PROPERTIES The Company presently owns an interest in approximately 178 leases of oil and gas prospects located in Montana and Wyoming.These leases cover approximately 91,460 gross acres.Most of the leases carry an initial term of 5 years and the Company has a working interest and net royalty interest in the leases.These leases are more fully described below: State of Montana-Leases Gross Acres Net Acres Working Interest Net Royalty Interest Number of Leases Initial Term Custer County, MT 10,160.000 10,080.320 100.00% 79.58% 19 5 yr Powder River County, MT 13,553.790 13,553.790 100.00% 79.58% 34 5 yr Rosebud County, MT 36,673.270 36,673.270 100.00% 79.58% 60 5 yr Totals 60,387.060 60,307.380 113 Leases-Indiv & Entities (fee) (Montana) Powder River County, MT 2,439.530 1,219.710 100.00% 81.25% 11 5 yr Powder River County, MT 5,111.180 4,691.180 100.00% 79.25% 2 5 yr Powder River County, MT 4,552.010 1,582.190 100.00% 80.25% 2 5 yr Rosebud County, MT 14,731.500 7,845.780 100.00% 81.25% 40 5 yr Rosebud County, MT 238.700 14.920 100.00% 76.25% 2 5 yr Totals 27,072.920 15,353.780 57 Wyoming-Leases5 WY State Leases Sheridan County, WY 407.920 407.920 100.00% 77.00% 2 5 yr Indiv-Entity Leases Sheridan County, WY 5,578.209 1,006.890 100.00% 77.00% 8 1-3 yrs Total acres 5,986.129 1,414.810 10 5 Includes a lease sold by Sterling Oil & Gas Co. on May 22, 2007 of 813.51 gross acres (183.74 net acres) in which Sterling retained a 2% overriding royalty on the acreage. Also includes a 50% interest sold by Sterling as of December 31, 2007. 16 Effective December 31, 2007, the company entered into a joint venture agreement with Cedar Resources Corporation, agas producer in the Powder River Basin, Wyoming.In connection with the joint venture, we sold 50% of our leasehold interests in our Wyoming properties to Cedar Resources for cash and a 50% working interest in future development of the Wyoming leaseholds. The Company has no productive wells and no known or proven oil or gas reserves. The Company has not engaged in any drilling activity since its organization on May 1, 2007. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION OR PLAN OF OPERATION This section of the prospectus includes a number of forward-looking statements that reflect our current views with respect to future events and financial performance. Forward-looking statements are often identified by words like: believe, expect, estimate, anticipate, intend, project and similar expressions, or words which, by their nature, refer to future events. You should not place undue certainty on these forward-looking statements, which apply only as of the date of this prospectus. These forward-looking states are subject to certain risks and uncertainties that could cause actual results to differ materially from historical results or our predictions. Plan of Operation During the nine month period from inception (May 1, 2007) through November 30, 2007, the Company purchased mineral leases and paid delay rentals in the amount of $133,547, received proceeds of $80,856 for a refund of deposits on leasehold purchases and sold one oil and gas leasehold interest consisting of 184 net mineral acres. The Company received gross proceeds of $22,968 on the sale, and retained a two percent overriding royalty interest on the transferred leasehold interest. Our remaining oil and gas leasehold interests consist of approximately 77,500 undeveloped net mineral acres in the Powder River Basin of Montana and Wyoming. During June 2007, we sold a private placement of 5,000,000 units of restricted common stock and warrants of Sterling at $.05 each. Each unit consists of one (1) share of Sterling common stock and one (1) warrant, each exercisable for half(1/2)a share of Sterling common stock at $.25 per share. The company received cash of $250,000 and recorded offering cost of $790The Purchase Agreement for the units commits the company to file a registration for the Sterling shares within 180 days of the date of the Purchase Agreement.The company filed an SB-2 registration statement on December 12, 2007. We did not acquire any additional oil and gas properties during the three month period ended July 31, 2007. During this period we sold an oil and gas lease for a tract of property that was not contiguous to the rest of our properties in the Powder River Basin of Wyoming. We received gross proceeds of $22,968 for the leasehold interest consisting of 184 net mineral acres, and retained a two percent overriding royalty interest on the leasehold interest. Our cost in this leasehold interest was $17,200. Our remaining oil and gas leasehold interests consist of approximately 77,500 undeveloped net mineral acres in the Powder River Basin of Montana and Wyoming. For the fiscal years ending February 28, 2008 and 2009, the company’s plan of operation is to evaluateoil and gas projects that are available to the company and evaluate utilization of the company’s existing Montana and Wyoming leasehold interests. 17 With regard to developing our Wyoming interests, effective December 31, 2007, the company entered into a joint venture agreement with Cedar Resources Corporation, a gas producer in the Powder River Basin. We sold 50% of our leasehold interests in our Wyoming properties to Cedar Resources for cash and a 50% working interest in future development of the company’s Wyoming leaseholds. The company has also retained the services of American Oil and Gas Corporation to assist the company with obtaining potential oil and gas ventures in the Rocky Mountain area. American Oil and Gas will perform initial analysis of potential projects and recommend to the company those projects that should be evaluated further by management. We may conduct our own field tests or exploration on one or more of our properties in Montana to determine the appropriate structure for possible development. There is, however, no assurance that we will. It is estimated that these projects will range in size from $1,000,000 to $2,500.000 each and will be funded from the sale of stock through this registration.
